1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                ***

7    RONALD LEE ALLEN,                                   Case No. 3:18-cv-00093-MMD-WGC

8                                           Plaintiff,                    ORDER

9            v.
     JAMES DZURENDA, et al.,
10
                                        Defendants.
11

12

13          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

14   a former state prisoner. On April 10, 2019, this Court issued an order denying the

15   application to proceed in forma pauperis for prisoners as moot because Plaintiff was no

16   longer incarcerated. (ECF No. 15 at 1.) The Court ordered Plaintiff to file a fully complete

17   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of $400

18   within 30 days from the date of that order. (Id. at 2.) The 30-day period has now expired,

19   and Plaintiff has not filed an application to proceed in forma pauperis for non-prisoners,

20   paid the full filing fee, or otherwise responded to the Court’s order.

21          District courts have the inherent power to control their dockets and “[i]n the

22   exercise of that power, they may impose sanctions including, where appropriate . . .

23   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

24   1986). A court may dismiss an action, with prejudice, based on a party’s failure to

25   prosecute an action, failure to obey a court order, or failure to comply with local rules. See

26   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with

27   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

28   to comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,
1    1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se
2    plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128,
3    130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
4    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure
5    to comply with local rules).
6           In determining whether to dismiss an action for lack of prosecution, failure to obey
7    a court order, or failure to comply with local rules, the court must consider several factors:
8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13          In the instant case, the Court finds that the first two factors, the public’s interest in
14   expeditiously resolving this litigation and the Court’s interest in managing the docket,
15   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
16   in favor of dismissal, since a presumption of injury arises from the occurrence of
17   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
18   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy
19   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor
20   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21   the court’s order will result in dismissal satisfies the “consideration of alternatives”
22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
23   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
24   pauperis for non-prisoners or pay the full filing fee within 30 days expressly stated: “It is
25   further ordered that if Plaintiff does not timely comply with this order, the Court shall
26   dismiss this action with prejudice.” (ECF No. 15 at 2.) Thus, Plaintiff had adequate
27   warning that dismissal would result from his noncompliance with the Court’s order to file
28   ///

                                                    2
1    an application to proceed in forma pauperis for non-prisoners or pay the full filing fee
2    within 30 days.
3           It is therefore ordered that this action is dismissed with prejudice based on
4    Plaintiff’s failure to file an application to proceed in forma pauperis for non-prisoners or
5    pay the full filing fee in compliance with this Court’s April 10, 2019, order.
6           It is further ordered that the Clerk of Court enter judgment accordingly.
7           DATED THIS 21st day of May 2019.
8

9                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
